           Case 1:19-cv-04888-VSB Document 1 Filed 05/24/19 Page 1 of 6




BROWN RUDNICK LLP
Seven Times Square
New York, New York 10036
David J. Molton
212-209-4800

-and-

SELENDY & GAY PLLC
1290 Avenue of the Americas
New York, NY 10104
David Elsberg
212-390-9000

Attorneys for the Foreign Representatives

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              )   Chapter 15 Case
 In re:                                                       )
                                                              )   Case No. 10-13164 (SMB)
 FAIRFIELD SENTRY LIMITED, et al.,                            )
                                                              )   Jointly Administered
        Debtors in Foreign Proceedings.                       )
                                                              )
 FAIRFIELD SENTRY LIMITED (IN LIQUIDATION) and                )
 FAIRFIELD SIGMA LIMITED (IN LIQUIDATION),                    )
 acting by and through the Foreign Representatives thereof,   )
 and KENNETH KRYS and CHARLOTTE CAULFIELD,                    )
 solely in their capacities as Foreign Representatives and    )   Adv. Pro. No. 10-03636
 Liquidators thereof,                                         )   (SMB)
                                                              )
                                            Plaintiffs,       )
                                                              )
                            -against-                         )
                                                              )
 ABN AMRO SCHWEIZ AG a/k/a ABN AMRO                           )
 (SWITZERLAND) AG, ADLER AND CO PRIVATBANK                    )
 AG, ALLIANZBANK TUNE CONSERVATIVE SIDE                       )
 POCKET, ALTERNATIVE INVESTMENT                               )
 STRATEGIES, ARDEN INTERNATIONAL CAPITAL,                     )
 LTD., AURIGA INTERNATIONAL LTD., BANCA                       )
 ARNER SA, BANCA UNIONE DI CREDITO, BANK                      )
 HAPOALIM SWITZERLAND LTD., BANK JULIUS                       )
 BAER & CO. LTD., BANK LEUMI (SWITZERLAND)                    )
 LTD., BANK SARASIN & CIE, BANQUE CANTONALE                   )
 VAUDOISE, BANQUE CRAMER & CIE SA, BBH LUX


                                               1
      Case 1:19-cv-04888-VSB Document 1 Filed 05/24/19 Page 2 of 6




REF FAIRFIELD GRN, BBVA (SUISSE) SA, BCV AMC      )
DEFENSIVE AL FUND, BNP PARIBAS (SUISSE) SA,       )
BNP PARIBAS (SUISSE) SA EX FORTIS, BNP PARIBAS    )
(SUISSE) SA PRIVATE, BSI AG, BSI EX BANCA DEL     )
GOTTARDO, CACEIS BANK LUXEMBOURG, CBB             )
(BVI)/ THE ALKIMA FUND, CBT GEMS LOW VOL          )
REG, COMPAGNIE BANCAIRE HELVETIQUE,               )
CENTRUM BANK AG (AMS), CLARIDEN LEU LTD.,         )
CORNER BANCA SA, CREDIT SUISSE AG ZURICH,         )
DEXIA BANQUE INTERNATIONAL A LUXEMBOURG,          )
DRESDNER BANK SCHWEIZ, EFG BANK SA                )
SWITZERLAND, EFG EUROFINANCIER D’INVEST           )
MCL, ENDURANCE ABSOLUTE LTD. MASTER,              )
FAIRFIELD INVESTMENT GCI, FAIRFIELD               )
INVESTMENT FUND LTD., FALCON PRIVATE BANK,        )
FIF ADVANCED LTD., FINTER BANK ZURICH,            )
GENEVA ABSOLUTE RETURN FUND, HARMONY              )
CAPITAL FUND LTD., HSBC, IHAG HANDELSBANK         )
AG, INCORE BANK AG, KARASEL ENHANCED              )
PORTFOLIO, KARLA MULTISTRATEGIES LTD., LGT        )
BANK IN LIECHTENSTEIN AG,                         )
LIECHTENSTEINISCHE LB REINVEST AMS, LLOYDS        )
TSB BANK GENEVA, LOMBARD ODIER DARIER             )
HENTSCH & CIE, LONGBOAT LTD., MASTER              )
CAPITAL AND HEDGE FUND, NATIONAL BANK OF          )
KUWAIT, NBK BANQUE PRIVEE SUISSE SA, PAN          )
INTERNATIONAL LIMITED, PICTET & CIE, PKB          )
PRIVATBANK AG, QUASAR FUNDS SPC a/k/a             )
QUASAR FUND SPC CLASS A AND CLASS B CGCNV,        )
RBC DEXIA INVESTOR SERVICE JULIUS BAER            )
SICAV, RBS COUTTS BANK LTD., RICHOURT AAA         )
MULTISTRATEGIES, ROTHSCHILD BANK AG               )
ZURICH (DUBLIN) a/k/a ROTHSCHILD BANK AG,         )
ROTHSCHILD BANK GENEVA (DUBLIN),                  )
ROTHSCHILD LUGANO DUBLIN a/k/a BANCA              )
PRIVATA EDMOND DE ROTHSCHILD LUGANO S.A.,         )
SABRYN ENTERPRISES SA, EDMOND DE                  )
ROTHSCHILD (SUISSE) S.A., SIS                     )
SEEGANINTERSETTLE, SIX SIS LTD., SOCIETE          )
GENERALE BANK & TRUST, SOUNDVIEW FUND,            )
SWISSCANTO FD CENTRE CLIENTS A/C, T1 GLOBAL       )
FUND LTD., UBS AG NEW YORK, UBS AG ZURICH,        )
UBS JERSEY NOMINEES, VERWALTUNGS UND              )
PRIVAT-BANK AG AKTIENGESELLSCHAFT (AMS),          )
VORARLBERGER LANDES UND HYPOTHEKENBANK            )
AKTIENGESELLSCHAFT and BENEFICIAL OWNERS          )



                                   2
            Case 1:19-cv-04888-VSB Document 1 Filed 05/24/19 Page 3 of 6




 OF ACCOUNTS HELD IN THE NAME OF CITCO                             )
 GLOBAL CUSTODY (NA) NV 1-1000, BENEFICIAL                         )
 OWNERS OF ACCOUNTS HELD IN THE NAME OF                            )
 CITCO GLOBAL CUSTODY NV 1-1000, BENEFICIAL                        )
 OWNERS OF ACCOUNTS HELD IN THE NAME OF                            )
 CITCO FUND SERVICES (BVI) 1-1000, and                             )
 BENEFICIAL OWNERS OF ACCOUNTS HELD IN THE                         )
 NAME OF CITCO FUND SERVICES (EUROPE) BV 1-                        )
 1000,                                                             )
                                                                   )
                                              Defendants.


                                    NOTICE OF APPEAL

Part 1: Identify the Appellant(s)

       1.      Names(s) of appellants: Fairfield Sentry Limited (In Liquidation), Fairfield

Sigma Limited (In Liquidation) and Fairfield Lambda Limited (In Liquidation), acting by and

through the Foreign Representative thereof, and Kenneth Krys, solely in his capacity as Foreign

Representative and Liquidator thereof (“Plaintiff-Appellants”).

       2.      Position of appellants in the adversary proceeding that is the subject of this

appeal: Plaintiff(s)

Part 2: Identify the subject of this appeal

       1.      Describe the judgment, order or decree appealed from: Plaintiff-Appellants,

by their attorneys, hereby appeal under 28 U.S.C. § 158(a) from:

                  a. Each and every part of that portion of the Stipulated Order Granting In

                       Part And Denying In Part Moving Defendants' Motions To Dismiss And

                       Plaintiffs' Motions For Leave To Amend, dated Monday, April 15, 2019

                       (ECF No. 480) (the “Order”) that constitutes a final judgment and except

                       insofar as the Order provides for further proceedings on issues listed in

                       Order Paragraph II.A in the Bankruptcy Court;



                                                3
             Case 1:19-cv-04888-VSB Document 1 Filed 05/24/19 Page 4 of 6




                    b. Memorandum Decision Granting in Part and Denying in Part Defendants’

                         Motions to Dismiss and Plaintiffs’ Motions for Leave to Amend, dated

                         December 6, 2018 (Fairfield Sentry Limited (in Liquidation) v. Theodoor

                         GGC Amsterdam et al., Adv. Proc. No. 10-03496 (SMB) (Bankr.

                         S.D.N.Y. Dec. 6, 2018)1, ECF. No 1743) (“December 2018 Decision”),

                         solely insofar as it concerns claims dismissed under the Order and the

                         extraterritorial application of the Section 546(e) safe harbor; and

                    c. Memorandum Decision and Order Regarding the Defendants’ Motions to

                         Dismiss for Want of Jurisdiction, dated August 6, 2018 (Fairfield Sentry

                         Limited (in Liquidation) v. Theodoor GGC Amsterdam et al., Adv. Proc.

                         No. 10-03496 (SMB) (Bankr. S.D.N.Y. Aug. 6, 2018), ECF No. 1723)

                         (the “August 2018 Order”), solely insofar as it rules that Defendants’

                         consent to the Subscription Agreement does not constitute consent to

                         personal jurisdiction in the U.S. Redeemer Actions.

        2.      State the date on which the judgment, order, or decree was entered:

                    a. The Order was entered on Monday, April 15, 2019. A copy of the Order

                         is annexed hereto as Exhibit A.

                    b. The December 2018 Decision was entered on December 6, 2018. A copy

                         of the December 2018 Decision is annexed hereto as Exhibit B.

                    c. The August 2018 Order was entered on August 6, 2018. A copy of the

                         August 2018 Order is annexed hereto as Exhibit C.

Part 3: Identify the other parties to the appeal:


1
 The Court entered the decisions addressed in this Notice of Appeal only on the administratively consolidated
docket for this action and its related proceedings.


                                                     4
          Case 1:19-cv-04888-VSB Document 1 Filed 05/24/19 Page 5 of 6




       The relevant parties to the judgment, order, or decree appealed from, and the names,

addresses, and telephone numbers of their respective attorneys are as follows:

            Plaintiff-Appellants                                Attorneys
Fairfield Sentry Limited (In Liquidation),    BROWN RUDNICK LLP
Fairfield Sigma Limited (In Liquidation)      David J. Molton
and Fairfield Lambda Limited (In              Marek P. Krzyzowski
Liquidation), acting by and through the       Seven Times Square
Foreign Representative thereof, and           New York, New York 10036
Kenneth Krys, solely in his capacity as       Telephone: 212-209-4800
Foreign Representative and Liquidator
thereof                                       SELENDY & GAY PLLC
                                              David Elsberg
                                              Lena Konanova
                                              Ron Krock
                                              1290 Avenue of the Americas
                                              New York, NY 10104
                                              Telephone: 212-390-9000


         Defendant-Appellees                                      Attorneys
See Schedule A                                See Schedule A

Part 4: Not Applicable (No BAP in this District)

Part 5: Signature

Dated: May 14, 2019
       New York, New York
                                             Respectfully submitted,

                                             BROWN RUDNICK LLP

                                             /s/ David J. Molton
                                             BROWN RUDNICK LLP
                                             David J. Molton
                                             Marek P. Krzyzowski
                                             Seven Times Square
                                             New York, New York 10036
                                             Telephone: 212.209.4800
                                             Facsimile: 212.209.4801
                                             Email: dmolton@brownrudnick.com
                                             Email: mkrzyzowski@brownrudnick.com

                                             —and—



                                                5
Case 1:19-cv-04888-VSB Document 1 Filed 05/24/19 Page 6 of 6




                           SELENDY & GAY PLLC
                           David Elsberg
                           Lena Konanova
                           Ron Krock
                           1290 Avenue of the Americas
                           New York, NY 10104
                           Telephone: 212-390-9000
                           E-mail: delsberg@selendygay.com
                           E-mail: lkonanova@selendygay.com
                           E-mail: rkrock@selendygay.com

                           Counsel for the Plaintiff-Appellants




                              6
